Citation Nr: 0401492	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  01-10 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Johnson, Counsel





INTRODUCTION

The veteran served on active duty from September 1967 to 
October 1967 and from May 1974 to June 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi, 
which denied the claim of service connection for bilateral 
hearing loss and bilateral tinnitus.

This appeal is REMANDED to the RO via the Veterans Benefits 
Administration Appeals Management Center (VBA AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part. 


REMAND

The service entrance examination report reflects a finding of 
moderate high frequency hearing loss and the assignment of a 
2 for hearing on the physical profile.  The veteran was 
considered qualified for enlistment.  In June 2003, the 
veteran testified that he was exposed to noise shortly after 
his physical during an airplane ride.  He reported that he 
was seated next to the wing and the loud propellers mounted 
upon the wing.  The service medical records document the 
veteran's complaints of hearing loss in October 1967.  The 
veteran's hearing loss is also documented in the set of 
medical records from his 1974 period of service, as well as 
post-service records.  

Although hearing loss and tinnitus have been noted throughout 
the record, such entries do not provide a clear picture 
regarding the date of onset for each condition diagnosed.  As 
the Board cannot exercise its own independent judgment on 
medical matters, further examinations are required, to 
include opinions based on review of the entire record.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Further, and 
more importantly, under the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), a 
veteran is entitled to a complete VA medical examination that 
includes an opinion whether there is a nexus between the 
claimed disorder and service based on all possible evidence.  
Therefore, additional development is in order.

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claim, the case is REMANDED to the VBA 
AMC for the following development:

1.  The veteran should be afforded a VA 
audiological examination for purposes of 
ascertaining the current diagnosis and 
time of origin (pre-service, in service, 
or post-service) of hearing loss and 
tinnitus that he suffers from. The 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that any current hearing loss and 
tinnitus began in, or increased during 
(and, if increased, whether such increase 
was the result of the natural progress of 
the disorder) service.  The examination 
report should reflect review of pertinent 
material in the claims folder, including 
the service medical records and the post-
service medical records.  The examiner 
should integrate the previous findings 
and diagnoses with current findings to 
obtain an accurate picture of the nature 
of the veteran's hearing loss and 
tinnitus.  The report of examination 
should include the complete rationale for 
all opinions expressed.  All necessary 
special studies or tests should be 
accomplished.  The claims folder and a 
copy of this remand must be made 
available to the examiner prior to the 
examination.  

2.  The VBA AMC should adjudicate the 
claim of entitlement to service 
connection for hearing loss and tinnitus.  
If the determination remains adverse to 
the veteran, he should be provided a 
supplemental statement of the case that 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  The veteran should be afforded 
the applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the VBA AMC.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 

